             Case 1:19-cr-00935-LGS Document 1 Filed 05/01/19 Page 1 of 8

    Approved:

                   A s'stant
                           ,.
                              U.S. Attorney

    Before:        THE HONORABLE KEVIN NATHANIEL FOX
                   United States Magistrate Judge
                   Southern District of New York

                                           X


    UNITED STATES OF AMERICA                        SEALED COMPLAINT

         -    V.   -                                Violations of
                                                    18 U.S.C. §§ 1028A,
                                                    1343, 1956, 2314
    VALDIN O'DONNELL,                               and 2
         a/k/a Valdin Kadric,

                            Defendant.              COUNTY OF OFFENSE:
                                                    NEW YORK
                           -------         X


    SOUTHERN DISTRICT OF NEW YORK, ss.:

              CHRISTOPHER MCKEOGH, being duly sworn, deposes and
    says that he is a Special Agent with the Federal Bureau of
    Investigation and charges as follows:

                                     COUNT ONE
                   (Interstate Transportation of Stolen Property)

         1.   In or about 2016, in the Southern District of New York
    and elsewhere, VALDIN O'DONNELL, a/k/a Valdin Kadric, the
    defendant, knowingly transported, transmitted, transferred, and
    caused to be transported, transmitted, and transferred, in
    interstate and foreign commerce, goods of the value of $5,000
    and more, knowing the same to have been stolen, converted, and
    taken by fraud, to wit, O'DONNELL transported a lithograph
    stolen from the home of its rightful owner (the "Lithograph"),
    valued over $5,000, from the State of New Jersey to the State of
    New York, knowing the same to be stolen.

              (Title 18, United States Code, Sections 2314 and 2.)




\
    ,,   Case 1:19-cr-00935-LGS Document 1 Filed 05/01/19 Page 2 of 8



                                  COUNT TWO
                                 (Wire Fraud)

     2.    From at least in or about March 2016 up to and
including June 2016, in the Southern District of New York and
elsewhere, VALDIN O'DONNELL, a/k/a Valdin Kadric, the defendant,
the defendant, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, and attempting to do
so, did transmit and cause to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds, for
the purpose of executing such scheme and artifice, to wit, in
order to conceal that the Lithograph was stolen and to induce an
individual to purchase the stolen Lithograph, O'DONNELL made
false representations concerning the identity of the owner of
the Lithograph and his authority to sell the Lithograph, and in
connection therewith and in furtherance thereof, O'DONNELL
caused an interstate wire transfer of funds to be transmitted.

         (Title 18, United States Code, Sections 1343 and 2.)

                                COUNT THREE
                        (Aggravated Identity Theft)

     3.   From at least in or about March 2016, up to and
including in or about July 2016, in the Southern District of New
York and elsewhere, VALDIN O'DONNELL, a/k/a Valdin Kadric, the
defendant, willfully and knowingly did transfer, possess, and
use, without lawful authority, a means of identification of
another person, during and in relation to a felony violation
enumerated in Title 18, United States Code, Section 1028A(c), to
wit, O'DONNELL used the personally identifying information of
another individual ("Individual-1"), including but not limited
to Individual-l's name, driver's license and passport, without
Individual-l's knowledge or permission, during and in relation
to the wire fraud charged in Count Two of the Complaint.

  (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b)
                             and 2.)




                                       2
      Case 1:19-cr-00935-LGS Document 1 Filed 05/01/19 Page 3 of 8



                              COUNT FOUR
                          (Money Laundering)

     4.   From in or about June 2016 to in or about July 2016,
in the Southern District of New York and elsewhere, VALDIN
O'DONNELL, a/k/a Valdin Kadric, the defendant, knowing that the
property involved in a financial transaction represented the
proceeds of some form of unlawful activity, conducted and
attempted to conduct financial transactions which in fact
involved the proceeds of specified unlawful activity as defined
in 18 U.S.C. § 1956(c) (7), to wit, wire fraud in violation of 18
U.S.C. § 1343 and interstate transportation of stolen property,
in violation of 18 U.S.C. § 2314, knowing the transactions were
designed in whole and in part to conceal and disguise the
nature, location, source, ownership and control of the proceeds
of said specified unlawful activity, to wit, O'DONNELL made a
series of ATM cash withdrawals and fund transfers, involving the
proceeds of the offenses charged in Counts One and Two of the
Complaint, from a bank account held in the name of Individual-1.

(Title 18, United States Code, Sections 1956(a) (1) (B) (i) and 2.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

     5.   I am a Special Agent with the FBI, and have been
employed as such for approximately 16 years.  I have been
assigned to the Major Theft squad since 2014.  In connection to
my assignment to the Major Theft Squad, I specialize in
investigations concerning art theft and art fraud, and have
participated in other investigations concerning financial
crimes, mail fraud, wire fraud, and money laundering.   I have
participated in the execution of dozens of search warrants
during my time at the FBI.  From my examination of reports and
records and my conversations with other law enforcement agents
and other individuals I am familiar with the facts and
circumstances set forth below.

     6.   The information contained in this Complaint is based
upon my personal knowledge, as well as information obtained
during this investigation, directly or indirectly, from other
sources, including conversations with, and reports prepared by,
other law enforcement officers. Because this Complaint is being
submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
                                    3
          Case 1:19-cr-00935-LGS Document 1 Filed 05/01/19 Page 4 of 8



during the course of my investigation. Where the contents of
documents and the actions and statements of, and conversations
with, others are reported herein, they are reported in sum and
substance and in part, unless otherwise indicated.

     7.    Based on information obtained from the owner of the
Lithograph ("Victim-I") , 1 I have learned, among other things, the
following:

              a.  Victim-1 purchased the Lithograph in
    approximately 2002 at an auction hosted by an auction house
    located in Manhattan, New York ("Auction House-1").

              b.  Since approximately 2007, Victim-1 displayed the
    Lithograph at Victim-l's residence, located in New Jersey.

              c.   The Lithograph was subsequently stolen and,
    unbeknownst to Victim-1, replaced by a forgery.   Specifically,
    in or about September 2018, Victim-1 arranged to bring what
    Victim-1 believed to be the Lithograph back to Auction House-1
    to be auctioned. Auction House-1 determined, however, that the
    item brought back by Victim-I was not in fact the Lithograph
    that Auction House-1 had sold to Victim-1 in 2002, but was a
    forgery. Indeed, the Lithograph itself was around that time
    being auctioned by a second auction house, also located in
    Manhattan ("Auction House-2").

              d.  From at least in or about 2009 up to in or about
    2015, both VALDIN O'DONNELL, a/k/a Valdin Kadric, the defendant,
    and Individual-I lived at Victim-l's residence with Victim-I.

              e.    In or about 2015, Individual-I moved out of
    Victim-l's residence and began residing elsewhere in New Jersey.

              f.   In or about 2017, O'DONNELL moved out of Victim-
    l's residence. Prior to that time, in or about 2016, Victim-1
    learned of an accusation regarding O'DONNELL'S use of
    Individual-l's identity to open accounts at several banks,
    including a particular bank ("Bank-1") without Individual-l's
    knowledge or authorization. Victim-1 confronted O'DONNELL
    regarding that accusation of identity theft, and O'DONNELL in

1In the course of this investigation, I have had the opportunity to view the
Lithograph, which is a color lithograph on paper depicting the image of a
bullfight. The paper on which the Lithograph is printed measures
approximately four feet by six feet.
                                       4
      Case 1:19-cr-00935-LGS Document 1 Filed 05/01/19 Page 5 of 8



substance acknowledged that O'DONNELL had used Individual-l's
identity for the purpose of opening unauthorized credit cards.

     8.   Based on my review of publicly available information,
I learned that in or about October 2018, the Lithograph had been
consigned for sale to Auction House-2, by an individual located
in New York, New York ("Consignor-1").

     9.   Based on information provided by Consignor-1, I
learned, among other things, the following:

          a.   In or about June 2016, Consignor-1 agreed to
purchase the Lithograph from an individual purporting to be
Indivi~ual-1.   Consignor-1 did not know the Lithograph had been
stolen.  In connection with Consignor-l's purchase of the
Lithograph, Consignor-1 was informed that Individual-1 was the
owner of the lithograph.   Consignor-1 was provided with, among
other things, copies of documents appearing to be Individual-l's
passport and driver's license, and information concerning a
particular bank account ("Bank Account-1") held at Bank-1, which
was among the financial institutions related to the prior
accusation of identity theft involving VALDIN O'DONNELL, a/k/a
Valdin Kadric, the defendant, and Individual-l's identity.
Consignor-1 did not personally meet with anyone claiming to be
Individual-1, but communicated via telephone and email about the
sale of the Lithograph with a person claiming to represent
Individual-1. As I have learned from conversations with
Individual-1, however, Individual-1 never offered to sell the
Lithograph to Consignor-1 and never engaged in communications
with, or directed a representative to engage in communications
with, Consignor-1.

          b.  In connection with Consignor-l's purchase of the
Lithograph, Consignor-1 was also provided with documents
entitled "Non-Exclusive Listing Agreement" and "Sales
Agreement," both dated June 8, 2016.

          c.  The Non-Exclusive Listing Agreement bears
signatures purporting to be those of an individual claiming to
be a broker for the sale of the Lithograph ("Broker-1"), and
Individual-1. According to the Non-Exclusive Listing Agreement,
Individual-1 appointed Broker-1 to act as Individual-l's
exclusive sales agent for the Lithograph.  In fact, as confirmed
by Individual-1, Individual-1 never employed Broker-1 and did
not execute the Non-Exclusive Listing Agreement.
                                    5
      Case 1:19-cr-00935-LGS Document 1 Filed 05/01/19 Page 6 of 8




          d.  The Sales Agreement bears signatures purporting
to be those of Broker-1, Individual-I, and a third individual as
witness. According to the Sales Agreement, among other things,
Individual-I purportedly agreed to sell the Lithograph to a
company controlled by Consignor-I in exchange for $45,000, and
Consignor-I agreed to wire the purchase funds to Bank Account-I,
for Individual-I as a purported beneficiary.  In fact, as
confirmed by Individual-I, Individual-I did not execute the
Sales Agreement for the Lithograph, which Individual-I neither
owned nor possessed.

          e.  Based on my review of records provided by
Consignor-I, and records provided by a bank ("Bank-2") on or
about June 10, 2016, at Consignor-l's direction, approximately
$37,000 was wired from Consignor-l's bank account, established
at Bank-2 in New York, New York, to Bank Account-I, for the
purchase of the Lithograph.

          f.  On or about June 8, 2016, Consignor-I received
the Lithograph at Consignor-l's residence in New York, New York.

     10. Based upon my review of financial records provided by
Bank-1, I have learned, among other things, the following:

          a.   Bank Account-I was opened by a person using the
name of Individual-I as the account owner on or about March 15,
2016. Bank Account-I was opened electronically, and Individual-
1 is listed as the account holder. A copy of Individual-l's
driver's license was submitted to Bank-1 in support of opening
Bank Account-I. In fact, as confirmed by Individual-I,
Individual-I did not open Bank Accoun~-1 and did not authorize
anyone else to open Bank Account-I.

          b.  As of June 9, 2016, the day preceding Consignor-
l's payment of approximately $37,000 for t~e Lithograph, Bank
Account-I contained a balance of $25, no deposits having been
made since the account was opened.

          c.   Following Consignor-l's payment for the
Lithograph, from in or about June 2016 to in or about July 2016,
a series of ATM withdrawals and transfers were made from Bank
Account-I, including but not limited to the following:

            i.   On or about June 20, 2016, two ATM withdrawals
                                    6
         Case 1:19-cr-00935-LGS Document 1 Filed 05/01/19 Page 7 of 8



                    from Bank Account-1 were made from an ATM of a
                    bank headquartered in Germany. Based on my
                    review of records maintained by the Department of
                    Homeland Security, I learned that VALDIN
                    O'DONNELL, a/k/a Valdin Kadric, the defendant,
                    had traveled from the United States to Germany on
                    or about June 16, 2016, and returned from Germany
                    to the United States on or about June 20, 2016.

              ii.   Bank surveillance photographs show that on or
                    about July 3, 2016, O'DONNELL withdrew funds from
                    Bank Account-1 using a Bank-1 ATM machine. 2

             iii.   On or about July 6, 2016, an ATM withdrawal from
                    Bank Account-1 was made from an ATM located in
                    Honolulu, Hawaii. Based on my review of a
                    contract and receipt from a car rental company
                    located in Honolulu, Hawaii (the "Car Rental
                    Company"), I learned that O'DONNELL rented a
                    Porsche from the Car Rental Company on or about
                    July 4, 2016, with a contractual return date of
                    July 11, 2016.

              d.  As of July 13, 2016, Bank Account-1 contained a
    balance of $188.11.




2 The photograph of O'DONNELL withdrawing cash from Bank Account-1 depicts an
individual whose appearance matches a photograph of O'DONNELL obtained from
the New Jersey Department of Motor Vehicles.
                                       7
  .   ..   Case 1:19-cr-00935-LGS Document 1 Filed 05/01/19 Page 8 of 8



          WHEREFORE, deponent prays that an arrest warrant be
issued for VALDIN O'DONNELL, a/k/a Valdin Kadric, the defendant,
and that he be arrested and imprisoned, or bailed, as the case
may be.




                                      Special Agent
                                      Federal Bureau of Investigation




                                         8
